        Case 1:18-md-02865-LAK Document 433 Filed 08/04/20 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re

CUSTOMS AND TAX ADMINISTRATION
OF THE KINGDOM OF DENMARK                                        MASTER DOCKET
(SKATTEFORVALTNINGEN) TAX
REFUND LITIGATION                                          Case No.: 1:18-md-02865-LAK

This document relates to: 1:18-cv-05374 /
1:18-cv-08655
                                                             THIRD-PARTY DEFENDANT
DEL MAR ASSET MANAGEMENT                                 ED&F MAN CAPITAL MARKETS, LTD.’S
SAVINGS AND RETIREMENT PLAN,                             AMENDED ANSWER TO THIRD-PARTY
FEDERATED LOGISTICS LLC 401K                                       COMPLAINT
PLAN, and DAVID FREELOVE,
                       Third-Party Plaintiffs,
v.
ED&F MAN CAPITAL MARKETS, LTD.,
                       Third-Party Defendant.



        Third-Party Defendant ED&F Man Capital Markets, Ltd. (“ED&F” or “Third-Party

Defendant”), for its Amended Answer to the Third-Party Complaint, dated November 5, 2019

(the “Third-Party Complaint”), by Third-Party Plaintiffs Del Mar Asset Management Savings

and Retirement Plan (the “Del Mar Plan”) and Federated Logistics LLC 401K Plan (the

“Federated Plan,” and together with the Del Mar Plan, the “Plans”) and David Freelove (together

with the Plans, the “Third-Party Plaintiffs”), upon the written consent of the Third-Party

Plaintiffs pursuant to Federal Rule of Civil Procedure 15(a)(2), by and through its undersigned

attorneys, hereby answers and responds as follows:
        Case 1:18-md-02865-LAK Document 433 Filed 08/04/20 Page 2 of 17




        ED&F lacks knowledge or information sufficient to form a belief about the truth or

falsity of any of the allegations that relate to any other party in this lawsuit, and therefore all

responses below pertain only to ED&F. With respect to those allegations, including headings

and subheadings, that do not address or refer to the acts or omissions of ED&F, ED&F submits

that no response is required.

        ED&F reserves its right to supplement its Amended Answer and raise affirmative

defenses that become available or apparent during the course of discovery and to amend its

Amended Answer accordingly.

                                              ANSWER
        The preliminary statement of the Third-Party Complaint is comprised of arguments, legal

conclusions, and unenumerated allegations or statements of fact to which no response is

required. To the extent a response is required, ED&F denies the allegations in the preliminary

statement, except admits that the Plans and/or Hamlyn LP are entitled to withholding-tax

refunds.

                                   RESPONSE TO “PARTIES”
        1.      ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 1 of the Third-Party Complaint, except admits that the Plans were

U.S. pension plans.

        2.      ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 2 of the Third-Party Complaint, except admits that the Federated

Plan had an address at 599 Middlesex Road, Darien, Connecticut, 06820 and the Del Mar Plan

had an address at 711 Fifth Avenue, New York, New York 10022.




                                                   2
        Case 1:18-md-02865-LAK Document 433 Filed 08/04/20 Page 3 of 17




        3.      ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 3 of the Third-Party Complaint.

        4.      ED&F denies the allegations in Paragraph 4 of the Third-Party Complaint, except

admits that it is a financial brokerage business and financial servicer headquartered at 3 London

Bridge Street, London, SE1 9SG, United Kingdom and that it executed trades in Danish

securities for one or more of the Plans and/or Hamlyn LP, provided documentation and

information to one or more of the Plans and/or Hamlyn LP, and charged fees in connection with

its services.

        5.      ED&F denies the allegations in Paragraph 5 of the Third-Party Complaint, except

admits that ED&F is a global financial brokerage with offices in Asia, Europe, South America

and North America, including New York.

                      RESPONSE TO “JURISDICTION AND VENUE”
        6.      Paragraph 6 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 6 of the Third-Party Complaint.

        7.      Paragraph 7 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 7 of the Third-Party Complaint.

        8.      Paragraph 8 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 8 of the Third-Party Complaint.




                                                3
       Case 1:18-md-02865-LAK Document 433 Filed 08/04/20 Page 4 of 17




                        RESPONSE TO “STATEMENT OF FACTS”
       The headings and subheadings under the Statement of Facts section of the Third-Party

Complaint contain legal conclusions or summarizing statements to which no response is

required. To the extent a response is required, ED&F denies the allegations in the headings and

subheadings under the Statement of Facts section of the Third-Party Complaint.

       9.     ED&F admits the allegations in Paragraph 9 of the Third-Party Complaint.

       10.    ED&F denies the allegations in Paragraph 10 of the Third-Party Complaint,

except (i) admits that the Del Mar Plan was a limited partner in Hamlyn LP; (ii) admits that

Hamlyn LP opened an account with ED&F from which transactions in Danish securities were

executed for the benefit of the Del Mar Plan; (iii) admits that in 2013-2014 ED&F entered into

various agreements with Hamlyn LP and the Federated Plan, including Custody Agreements,

Security and Set-Off Deeds, ISDA Master Agreements, and Terms and Conditions of Business;

and (iv) lacks knowledge or information regarding the registration of Hamlyn LP.

       11.    ED&F denies the allegations in Paragraph 11 of the Third-Party Complaint,

except admits that one or more of the Plans and/or Hamlyn LP have maintained separate

brokerage accounts with ED&F since at least April 2013.

       12.    Paragraph 12 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 12 of the Third-Party Complaint.

       13.    Paragraph 13 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 13 of the Third-Party Complaint, except admits it was required to comply with

applicable law.


                                                4
        Case 1:18-md-02865-LAK Document 433 Filed 08/04/20 Page 5 of 17




        14.    ED&F denies the allegations in Paragraph 14 of the Third-Party Complaint,

except admits that Duet was the investment manager for one or more of the Plans and/or Hamlyn

LP.

        15.    ED&F denies the allegations in Paragraph 15 of the Third-Party Complaint,

except admits that ED&F communicated with the Plans and/or Hamlyn LP through Duet.

        16.    Paragraph 16 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 16 of the Third-Party Complaint.

        17.    Paragraph 17 of the Third-Party Complaint asserts legal conclusions to which no

response is required.

        18.    Paragraph 18 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 18 of the Third-Party Complaint.

        19.    ED&F denies the allegations in Paragraph 19 of the Third-Party Complaint,

except admits that one or more of the Plans and/or Hamlyn LP traded in shares of certain Danish

companies through ED&F between April 2013 and August 2014.

        20.    ED&F denies the allegations in Paragraph 20 of the Third-Party Complaint,

except admits that ED&F prepared certain documents, including buy/sell confirmations, account

statements, and tax vouchers.

        21.    ED&F denies the allegations in Paragraph 21 of the Third-Party Complaint,

except admits that ED&F provided documents and information reflecting ED&F’s understanding

of holdings, security interests, and withholding taxes to the Plans and/or Hamlyn LP through

Duet.



                                                5
        Case 1:18-md-02865-LAK Document 433 Filed 08/04/20 Page 6 of 17




       22.     ED&F denies the allegations in Paragraph 22 of the Third-Party Complaint.

       23.     ED&F denies the allegations in Paragraph 23 of the Third-Party Complaint,

except admits that ED&F prepared tax vouchers stating that Hamlyn LP and/or the Federated

Plan held securities in Danish companies over the dividend dates and received dividends net of

withholding tax on those securities.

       24.     ED&F denies the allegations in Paragraph 24 of the Third-Party Complaint,

except admits that ED&F executed certain securities transactions and prepared one or more tax

vouchers.

       25.     ED&F denies the allegations in Paragraph 25 of the Third-Party Complaint,

except admits that ED&F prepared tax vouchers in connection with dividends for which one or

more of the Plans and/or Hamlyn LP made claims for withholding tax refunds.

       26.     ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 26 of the Third-Party Complaint, except admits that ED&F would

on occasion send copies of tax vouchers to Duet.

       27.     ED&F denies the allegations in Paragraph 27 of the Third-Party Complaint,

except admits that ED&F prepared tax vouchers stating (i) that Hamlyn LP and/or the Federated

Plan held indicated securities over the dividend dates, (ii) that specified dividends were received

by Hamlyn LP and/or the Federated Plan net of withholding tax, and (iii) that ED&F “has no

beneficial interest in the holding and will not be reclaiming the tax.”

       28.     ED&F denies the allegations in Paragraph 28 of the Third-Party Complaint,

except admits that Third-Party Plaintiffs attached tax vouchers as exhibits to their Third-Party

Complaint.

       29.     ED&F denies the allegations in Paragraph 29 of the Third-Party Complaint.



                                                  6
        Case 1:18-md-02865-LAK Document 433 Filed 08/04/20 Page 7 of 17




       30.     Paragraph 30 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 30 of the Third-Party Complaint.

       31.     ED&F denies the allegations in Paragraph 31 of the Third-Party Complaint.

       32.     ED&F denies the allegations in Paragraph 32 of the Third-Party Complaint,

except admits that it prepared tax vouchers and in some instances sent tax vouchers directly to

Goal Taxback. ED&F further responds that on other occasions it sent tax vouchers directly to

the relevant plan’s authorized agent, and in the instances in which it sent tax vouchers directly to

Goal Taxback, it did so on the express instructions of the relevant plan’s authorized agent.

       33.     Paragraph 33 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 33 of the Third-Party Complaint.

       34.     ED&F denies the allegations in Paragraph 34 of the Third-Party Complaint,

except admits that ED&F provided Duet with account statements and/or general ledgers

reflecting ED&F’s understanding of the Danish securities transactions.

       35.     Paragraph 35 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 35 of the Third-Party Complaint.

       36.     ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 36 of the Third-Party Complaint.

       37.     ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 37 of the Third-Party Complaint, except admits that SKAT sued




                                                 7
        Case 1:18-md-02865-LAK Document 433 Filed 08/04/20 Page 8 of 17




Third-Party Plaintiffs, asserting causes of action for fraud, aiding and abetting fraud, negligent

misrepresentation, unjust enrichment, and money had and received.

       38.     ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 38 of the Third-Party Complaint.

       39.     ED&F admits the allegations in Paragraph 39 of the Third-Party Complaint.

       40.     The allegations in Paragraph 40 of the Third-Party Complaint purport to describe

the contents of the Amended Defence and do not require a response. To the extent that a

response is required, ED&F denies the allegations in Paragraph 40 of the Third-Party Complaint,

except admits that the Amended Defence was filed in September 2019 and respectfully refers the

Court to the Amended Defence for its content.

       41.     The allegations in Paragraph 41 of the Third-Party Complaint purport to describe

the contents of the Amended Defense and do not require a response. To the extent that a

response is required, ED&F denies the allegations in Paragraph 41 of the Third-Party Complaint,

except admits that seven of the tax vouchers in Annex E to the Amended Defense refer to the Del

Mar Plan and five of the tax vouchers in Annex E to the Amended Defense refer to the Federated

Plan. ED&F respectfully refers the Court to the Amended Defence for its content.

       42.     ED&F denies the allegations in Paragraph 42 of the Third-Party Complaint.

       43.     ED&F denies the allegations in Paragraph 43 of the Third-Party Complaint and

respectfully refers the Court to the tax vouchers for their contents.

       44.     Paragraph 44 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 44 of the Third-Party Complaint.




                                                  8
        Case 1:18-md-02865-LAK Document 433 Filed 08/04/20 Page 9 of 17




       45.     Paragraph 45 of the Third-Party Complaint asserts legal conclusions to which no

answer is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 45 of the Third-Party Complaint.

       46.     ED&F denies the allegations in Paragraph 46.

       47.     The allegations in Paragraph 47 of the Third-Party Complaint purport to describe

the contents of SKAT’s pleadings and do not require a response. To the extent that a response is

required, ED&F denies the allegations in Paragraph 47 of the Third-Party Complaint and

respectfully refers the Court to SKAT’s pleadings for their contents.

       48.     The allegations in Paragraph 48 of the Third-Party Complaint purport to describe

the contents of SKAT’s pleadings and do not require a response. To the extent that a response is

required, ED&F denies the allegations in Paragraph 48 of the Third-Party Complaint and

respectfully refers the Court to SKAT’s pleadings for their contents.

       49.     The allegations in Paragraph 49 of the Third-Party Complaint purport to describe

the contents of SKAT’s pleadings and do not require a response. To the extent that a response is

required, ED&F denies the allegations in Paragraph 49 of the Third-Party Complaint and

respectfully refers the Court to SKAT’s pleadings for their contents.

       50.     Paragraph 50 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 50 of the Third-Party Complaint.

       51.     ED&F lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 51 of the Third-Party Complaint.

       52.     ED&F denies the allegations in the first sentence of Paragraph 52 of the Third-

Party Complaint, except admits that ED&F received fees for services provided in connection



                                                9
       Case 1:18-md-02865-LAK Document 433 Filed 08/04/20 Page 10 of 17




with the securities transactions. The second sentence of Paragraph 52 of the Third-Party

Complaint purports to describe the contents of the Amended Defence and does not require a

response. To the extent that a response is required, ED&F denies the allegations in the second

sentence of Paragraph 52 of the Third-Party Complaint and respectfully refers the Court to the

Amended Defence for its content.

       53.    Paragraph 53 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 53 of the Third-Party Complaint.

                                       COUNT I
                                (Fraud—The Plans v. ED&F)
       54.    ED&F repeats and realleges ¶¶ 1-53 above, as if fully set forth herein.

       55.    ED&F denies the allegations in Paragraph 55 of the Third-Party Complaint.

       56.    ED&F denies the allegations in Paragraph 56 of the Third-Party Complaint.

       57.    ED&F denies the allegations in Paragraph 57 of the Third-Party Complaint.

       58.    ED&F denies the allegations in Paragraph 58 of the Third-Party Complaint.

       59.    Paragraph 59 of the Third-Party Complaint asserts legal conclusions as to which

no response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 59 of the Third-Party Complaint.

                                         COUNT II
                                (Negligent Misrepresentation)
       60.    ED&F repeats and realleges ¶¶ 1-59 above, as if fully set forth herein.

       61.    Paragraph 61 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 61 of the Third-Party Complaint.


                                               10
       Case 1:18-md-02865-LAK Document 433 Filed 08/04/20 Page 11 of 17




       62.    ED&F denies the allegations in Paragraph 62 of the Third-Party Complaint.

       63.    ED&F denies the allegations in Paragraph 63 of the Third-Party Complaint.

       64.    Paragraph 64 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 64 of the Third-Party Complaint.

       65.    ED&F denies the allegations in Paragraph 65 of the Third-Party Complaint.

                                       COUNT III
                         (Breach of Contract – The Plans v. ED&F)
       66.    ED&F repeats and realleges ¶¶ 1-65 above, as if fully set forth herein.

       67.    ED&F denies the allegations in Paragraph 67 of the Third-Party Complaint,

except admits that ED&F entered into binding and enforceable contracts with Hamlyn LP and

the Federated Plan, including Custody Agreements, Security and Set-Off Deeds, ISDA Master

Agreements, and Terms and Conditions of Business.

       68.    Paragraph 68 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 68 of the Third-Party Complaint.

       69.    Paragraph 69 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 69 of the Third-Party Complaint.

       70.    Paragraph 70 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 70 of the Third-Party Complaint.




                                               11
       Case 1:18-md-02865-LAK Document 433 Filed 08/04/20 Page 12 of 17




       71.    Paragraph 71 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 71 of the Third-Party Complaint.

                                       COUNT IV
                (Breach of Fiduciary Duty—Third-Party Plaintiffs v. ED&F)
       72.    ED&F repeats and realleges ¶¶ 1-71 above, as if fully set forth herein.

       73.    Paragraph 73 of the Third-Party Complaint asserts legal conclusions as to which

no response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 73 of the Third-Party Complaint.

       74.    ED&F denies the allegations in Paragraph 74 of the Third-Party Complaint.

       75.    Paragraph 75 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 75 of the Third-Party Complaint.

       76.    Paragraph 76 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 76 of the Third-Party Complaint.

       77.    Paragraph 77 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 77 of the Third-Party Complaint.

       78.    ED&F denies the allegations in Paragraph 78 of the Third-Party Complaint.

                                      COUNT V
                  (Promissory Estoppel—Third-Party Plaintiffs v. ED&F)
       79.    ED&F repeats and realleges ¶¶ 1-78 above, as if fully set forth herein.

       80.    ED&F denies the allegations in Paragraph 80 of the Third-Party Complaint.


                                               12
       Case 1:18-md-02865-LAK Document 433 Filed 08/04/20 Page 13 of 17




       81.      ED&F denies the allegations in Paragraph 81 of the Third-Party Complaint.

       82.      ED&F denies the allegations in Paragraph 82 of the Third-Party Complaint.

       83.      ED&F denies the allegations in Paragraph 83 of the Third-Party Complaint.

       84.      ED&F denies the allegations in Paragraph 84 of the Third-Party Complaint.

       85.      ED&F denies the allegations in Paragraph 85 of the Third-Party Complaint.

       86.      ED&F denies the allegations in Paragraph 86 of the Third-Party Complaint.

                                       COUNT VI
                    (Unjust Enrichment—Third-Party Plaintiffs v. ED&F)
       87.      ED&F repeats and realleges ¶¶ 1-86 above, as if fully set forth herein.

       88.      ED&F denies the allegations in Paragraph 88 of the Third-Party Complaint,

except admits that ED&F received fees for services provided in connection with the securities

transactions.

       89.      ED&F denies the allegations in Paragraph 89 of the Third-Party Complaint,

except admits that Annex E to the Amended Defence identified tax vouchers containing

inaccurate information.

       90.      ED&F denies the allegations in Paragraph 90 of the Third-Party Complaint and

respectfully refers the Court to SKAT’s pleadings for their contents.

       91.      ED&F denies the allegations in Paragraph 91 of the Third-Party Complaint.

       92.      ED&F denies the allegations in Paragraph 92 of the Third-Party Complaint,

except admits that ED&F received fees for services provided to the Plans and/or Hamlyn LP.

       93.      ED&F denies the allegations in Paragraph 93 of the Third-Party Complaint.

                                        COUNT VII
                (Equitable Indemnification—Third-Party Plaintiffs v. ED&F)
       94.      ED&F repeats and realleges ¶¶ 1-93 above, as if fully set forth herein.


                                                13
       Case 1:18-md-02865-LAK Document 433 Filed 08/04/20 Page 14 of 17




       95.     Paragraph 95 of the Third-Party Complaint asserts a legal conclusion to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 95 of the Third-Party Complaint.

       96.     ED&F denies the allegations in Paragraph 96 of the Third-Party Complaint and

respectfully refers the Court to SKAT’s pleadings for their contents.

       97.     Paragraph 97 of the Third-Party Complaint asserts a legal conclusion to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 97 of the Third-Party Complaint.

                                      COUNT VIII
                       (Contribution—Third-Party Plaintiffs v. ED&F)
       98.     ED&F repeats and realleges ¶¶ 1-97 above, as if fully set forth herein.

       99.     Paragraph 99 of the Third-Party Complaint asserts legal conclusions to which no

response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 99 of the Third-Party Complaint.

       100.    ED&F denies the allegations in Paragraph 100 of the Third-Party Complaint to

and respectfully refers the Court to SKAT’s pleadings for their contents.

       101.    Paragraph 101 of the Third-Party Complaint asserts a legal conclusion to which

no response is required. To the extent a response is required, ED&F denies the allegations in

Paragraph 101 of the Third-Party Complaint.

                              FIRST AFFIRMATIVE DEFENSE
       102.    To the extent that Third-Party Plaintiffs have been damaged or injured, which

ED&F denies, such damage was caused, in whole or in part, by Third-Party Plaintiffs’ own acts

or omissions and/or the acts or omissions of other parties, including, but not limited to,

negligence.

                                                 14
       Case 1:18-md-02865-LAK Document 433 Filed 08/04/20 Page 15 of 17




                             SECOND AFFIRMATIVE DEFENSE
        103.    To the extent that Third-Party Plaintiffs have been damaged or injured, which

ED&F denies, such damage was caused in whole or in part, or increased by, Third-Party

Plaintiffs’ failure to mitigate damages.

                              THIRD AFFIRMATIVE DEFENSE
        104.    Third-Party Plaintiffs’ claims are barred, in whole or in part, by the doctrines of

waiver and/or release.

                             FOURTH AFFIRMATIVE DEFENSE
        105.    Third-Party Plaintiffs’ claims may be barred, in whole or in part, by the doctrine

of unclean hands.

                               FIFTH AFFIRMATIVE DEFENSE
        106.    Third-Party Plaintiffs’ claims may be barred, in whole or in part, by the doctrines

of collateral estoppel, claim preclusion and/or res judicata.

                               SIXTH AFFIRMATIVE DEFENSE
        107.    Third-Party Plaintiffs’ claims are barred, in whole or in part, by applicable

statutes of limitations.

                            SEVENTH AFFIRMATIVE DEFENSE
        108.    Third-Party Plaintiffs’ claims are barred, in whole or in part, by the doctrines of

laches and estoppel.

                             EIGHTH AFFIRMATIVE DEFENSE
        109.    Third-Party Plaintiffs, by their own actions and conduct, have failed to exercise

reasonable care and diligence on their own behalf, thereby causing or contributing to their




                                                 15
       Case 1:18-md-02865-LAK Document 433 Filed 08/04/20 Page 16 of 17




alleged injuries and damages, if any. Third-Party Plaintiffs’ recovery must therefore be reduced

or eliminated altogether by the proportion of damages caused by their acts and conduct.

                             NINTH AFFIRMATIVE DEFENSE
       110.    Any damages sustained by Third-Party Plaintiffs as alleged in the Third-Party

Complaint were caused, in whole or in part, by the culpable conduct of other third parties, over

which ED&F had no control, and not as a result of any culpable conduct on the part of ED&F.

                             TENTH AFFIRMATIVE DEFENSE
       111.    The Court lacks personal jurisdiction over ED&F.

                          ELEVENTH AFFIRMATIVE DEFENSE
       112.    Venue is improper because the parties agreed to a specific venue.

                           TWELFTH AFFIRMATIVE DEFENSE
       113.    The claims asserted by Third-Party Plaintiffs directly contradict the explicit terms

of the relevant agreements by and between Third-Party Plaintiffs and ED&F, and should

therefore be dismissed.

                                        JURY DEMAND
       ED&F demands a jury trial on all issues so triable.

                                   REQUEST FOR RELIEF
       WHEREFORE, Third-Party Defendant ED&F Man Capital Markets, Ltd. respectfully

requests that this Court enter judgment against Third-Party Plaintiffs Del Mar Asset Management

Savings and Retirement Plan, Federated Logistics LLC 401K Plan, and David Freelove, as

follows:

       (i)     Judgment denying all relief requested by the Third-Party Plaintiffs;



                                                16
    Case 1:18-md-02865-LAK Document 433 Filed 08/04/20 Page 17 of 17




     (ii)    Judgment dismissing with prejudice the Third-Party Complaint as against ED&F
             in its entirety;

     (iii)   Judgment in favor of ED&F against the Third-Party Plaintiffs in all respects;

     (iv)    An award to ED&F of reasonable attorneys’ fees, costs and expenses; and

     (v)     Such other and further relief as the Court may deem just and appropriate.


Dated: New York, New York                      BINDER & SCHWARTZ LLP
       August 4, 2020
                                               /s/ Neil S. Binder

                                               Neil S. Binder
                                               366 Madison Avenue, 6th Floor
                                               New York, NY 10017
                                               Telephone: 212-510-7031
                                               Facsimile: 212-510-7299
                                               nbinder@binderschwartz.com

                                               Attorneys for Third-Party Defendant ED&F
                                               Man Capital Markets, Ltd.




                                             17
